Citation Nr: 1731371	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  13-01 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for bilateral hearing loss, and if so, whether service connection is warranted. 

2.  Whether new and material evidence has been received to reopen the claim for service connection for tinnitus, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	John March, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and D.H.



ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2017 the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The claims for service connection for bilateral hearing loss and tinnitus, on the merits, are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part. 


FINDINGS OF FACT

1.  A May 2011 Board decision denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  The Veteran did not appeal that decision or request reconsideration and that decision is final.
	
2.  Some of the evidence received since the Board's May 2011 final denial is new and relates to an unestablished fact necessary to substantiate the claims for service connection for bilateral hearing loss and tinnitus.




CONCLUSION OF LAW

Evidence submitted since the last final denial of service connection for bilateral hearing loss and tinnitus is new and material, and the claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a May 2011 Board decision, service connection was denied for bilateral     hearing loss and tinnitus.  The Veteran did not appeal that decision or request reconsideration.  Therefore, the May 2011 Board decision is final.  See 38   U.S.C.A. § 7103 (West 2014); 38 C.F.R. § 20.1100 (2016).

Generally, if a claim for service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to      agency decision makers.  Material evidence means evidence that, by itself or    when considered with previous evidence of record, relates to an unestablished     fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

"New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). For the purpose    of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the May 2011 Board decision included service treatment records, enlistment and separation reports, the Veteran's lay statements, buddy statements, a November 2006 private audiology examination,   and VA examination reports dated March 2005 and November 2010.  Service connection was denied because there was no evidence showing that the Veteran's current bilateral hearing loss and tinnitus occurred in or were caused by service, to include noise exposure therein.

Evidence added to the record since the May 2011 Board decision consists                of additional private treatment records, lay statements, the Veteran's hearing testimony, and an article addressing the decibel level of B-52 aircraft. Some
of the evidence is "new," as it was not previously submitted to agency decision makers.  Some of it is also material, as it contributes to a more complete picture of the circumstances surrounding the origin of the Veteran's disability.  In this regard, the Veteran testified that he was in the crash and rescue on the flight line from 1962 to 1966, standing by and performing maintenance on B-52's, while the engines would run for two hours without any ear protection.  He also testified that he has suffered from intermittent ringing in his ears while he was in service which started getting worse and worse about 10 years ago and has now become constant.  As the threshold to reopen claims is low, the Board finds that new and material evidence has been submitted.  Accordingly, the claims for service connection for bilateral hearing loss and tinnitus are reopened.  


ORDER

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened, and to this extent only the appeal is granted. 

New and material evidence having been received, the claim for service connection for tinnitus is reopened, and to this extent only the appeal is granted. 
REMAND

Reopening the claims does not end the inquiry.  Rather, the claims must be readjudicated on the merits.  In this case, the AOJ declined to reopen the claims.        As the claims are now reopened, the AOJ must adjudicate the claims on the merits        in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also finds that an additional medical opinion would be helpful in adjudicating the claim for service connection for hearing loss.  In this regard, service treatment records reveal three audiometric examinations. The measurements have been converted from ASA units to ISO (ANSI) units, in parentheses, to permit comparison.  Comparison between the 1963 entrance audiogram and the August 1966 audiogram shortly prior to discharge appears to reflect threshold shifts, as   well as a puretone threshold of 35 decibels, which reflects some hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (The threshold for normal hearing    is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.)  

The August 1963 audiometric findings were reported as follows:


                                       HERTZ
Date
Ear
500
1000
2000
3000
4000

Add
(15)
(10)
(10)
(10)
(5)
August 1963
RIGHT
5 (20)
5 (15)
15 (25)
5 (15)
5 (10)

LEFT
0 (15)
5 (20)
5 (15)
5 (15)
10 (15)

Audiometric findings in August 1966 were reported as follows:


                                       HERTZ
Date
Ear
500
1000
2000
3000
4000

Add
(15)
(10)
(10)
(10)
(5)
August 1966
RIGHT
20 (35)
10 (20)
15 (25)
15 (25)
15 (20)

LEFT
20 (35)
15 (25)
10 (20)
15 (25)
15 (20)

Accordingly, the appeal is remanded for the following action:

1.  Schedule the Veteran for a VA audiology examination.  The claims file must be reviewed 
by the examiner in conjunction with the examination.  Following review of the claims file and examination     of the Veteran, the examiner should provide an opinion as to whether the Veteran's hearing loss disability is related to his military service, to include the noise exposure therein.  The examiner should explain the reasons for the conclusion reached, to include addressing the threshold shifts between the 1963 entrance examination and the August 1966 audiogram.  

2.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought     on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate    period to respond thereto before the case is returned      to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


